DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 16-18 are pending.
Claims 1-14 and 16-18 are rejected.
Claim 15 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2021 was considered by the examiner.

Response to Amendment
II.  Claim Rejections - 35 USC § 102
Applicant's amendment to claim 16 is sufficient to overcome the rejection of claim 16 under 35 U.S.C. 102(a)(1) as being anticipated by Beckers et al. (WO 2015/193179 A1) alone or in view of Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006).

Response to Arguments
III.  Claim Rejections - 35 USC § 103
Applicant's arguments filed November 11, 2021 with respect to the rejection of claims 1-14 and 16 under 35 U.S.C. 103 as being unpatentable over by Beckers et al. (WO 2015/193179 A1) alone or in view of Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006) have been fully considered but they are not persuasive. 
Beckers  intentionally adds small amounts of methyl formate to the methanol feed to be dehydrated (see for instance page 4, lines 20-28).  Beckers further disclose that in one or more embodiments the methanol feed to the dehydration step (I) ranges from 50 to 99 mol%, for example 80 to 99 mol% methanol and a methyl formate feed ranges from greater than 0 to 1 mol%, for example 0.1 to 0.5 mol% (see for instance lines 4-7 on page 6).  Thus, the ratio of methanol to methyl formate can range as low as greater than 0 up to 0.02, which overlaps with the claimed range. The office did provide overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The applicants’ arguments with regard to in re Baird are not persuasive.  Unlike in in re Baird, the range disclosed by Beckers is not a range that is so broad as to encompass a very large number of possible distinct compositions.  See MPEP 2144.05 (I).  The range disclosed by Beckers is a range that is specific to the addition of methyl formate to a methanol  feed to be dehydrated into dimethyl ether.  The amount of methyl formate added in Beckers overlaps with the amount of methyl formate  used in claimed dehydration of methanol to dimethyl ether.
The applicants’ arguments with regard to the teaching of Beckers at page 5, ll. 25-28 is not persuasive.  A prior art disclosure is not limited to its working examples or to its preferred embodiments, but must be evaluated for what it teaches those of ordinary skill in the art.  Merck & Co. Inc. v. Biocraft Labs. Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Boe, 355 F. 2d 961, 965, 148 USPQ 507, 510 (CCPA 1966).  Nonetheless, even the embodiment disclosed at page 5, ll. 25-28 of Beckers et al. overlaps with the claimed range.  
The applicants’ arguments with regard Merck & Co. Inc. v. Biocraft Labs. Inc., 
Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)] the rule that... regardless of how broad, a disclosure of a chemical genus renders obvious any species that happens to fall within it."  It does not state that Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 has been overturned.
The applicants’ arguments that Beckers does not teach or suggest actually adding methyl formate or any other promoters to the process of Beckers is not persuasive.  Beckers  intentionally adds small amounts of methyl formate to the methanol feed to be dehydrated (see for instance page 4, lines 20-28).  
The applicants’ arguments with regard to the disclose on page 2 of Beckers is not persuasive as this paragraph is discusses the prior art.
	For the above reasons claims 1-14 and 16 remain unpatentable under 35 U.S.C. 103 over by Beckers et al. (WO 2015/193179 A1) alone or in view of Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006).  
IV.  Claim Rejections - 35 USC § 103
Applicant's arguments filed November 11, 2021 with regard to the rejection of claims 1-14 and 16 under 35 U.S.C. 103 as being unpatentable over by Woodhouse (US 2,014,408) in view of Murai et al. (US 4,560,807),  Beckers et al. (WO 2015/193179 A1) and Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite  have been fully considered but they are not persuasive. 
The rejection is based upon that fact that Murai disclose that in the process of U.S. Pat. No 2,014,408 (Woodhouse) it was found that as the recovered methanol is recycled and reused, impurities having boiling points in between dimethyl ether and methanol, for instance methyl formate, gradually accumulate, and it has been found also that such accumulation of the impurities can reach a level as high as 20% or higher (see column 1, line 35 to column 2, line 5).  Murai further disclosed that this phenomenon appears even when high purity methanol is used as the starting material.  This tendency is accelerated when by-product methanol is used as the starting material.  Thus, inclusion of impurities in the dimethyl ether product is unavoidable (see column 2, lines 5-10).  Based upon this teaching it was concluded that one having ordinary skill in the art would have found it obvious that methyl formate is present in the methanol feed to the dehydration process of Woodhouse, in particular in the recycled methanol, that falls within the claimed molar ratio and amounts, since Murai et al. disclose that in the process of U.S. Pat. No 2,014,408 (Woodhouse) it was found that as the recovered methanol is recycled and reused, impurities having boiling points in between dimethyl ether and methanol, for instance methyl formate, gradually accumulate, and it has been found also that such accumulation of the impurities can reach a level as high as 20% or higher and that this phenomenon appears even when high purity methanol is used as the starting material.    The Beckers reference was used to show that one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use any known dehydration catalyst in the dehydration process 
For the above reasons, claims 1-14 and 16 remain unpatentable under 35 U.S.C. 103 as being over by Woodhouse (US 2,014,408) in view of Murai et al. (US 4,560,807),  Beckers et al. (WO 2015/193179 A1) and Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Beckers et al. (WO 2015/193179 A1) alone or in view of Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006).

The dehydration process of Beckers et al. differs from the instant process in that it is not required that the molar ratio of methyl formate to methanol be maintained in the overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The Examiner has considered the results presented by the Applicants, in particular the results disclosed in Table 2 on page 18 of the instant specification.  However, these results were not sufficient to avoid a rejection of the claims under 35 USC 103 because the comparison is not being made with the closest prior art (see MPEP 716.02(e).  Becker et al. expressly disclose zeolites such as FER, MFI, MFS, NES, Y (FAU) and MOR types (see page 17, lines 17-22), which as disclosed by Fosters et al. in Table 1 on page 35 may have a maximum free sphere diameters of greater than 3.67 Angstroms.   However, in Table 2 the only comparison between a zeolite having a maximum free sphere diameter of 3.67 or less Angstroms is clinoptilolite, which is not expressly disclosed by Becker et al.  Further, the comparisons made by Applicants in Table 3 is against a dehydration reaction without a promoter.  However, the embodiments and examples disclosed by Beckers et al. include the use of methyl formate.   In addition, the applicants have not shown that the results obtained are unexpected.

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a zeolite catalyst of the MOR or FAU type in the dehydration-hydrolysis reaction disclosed by Beckers et al., since Beckers et al. disclose that if desired zeolites of MOR or FAU (i.e., zeolite Y) may be employed as the catalyst in the dehydration-hydrolysis reaction.  
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Woodhouse (US 2,014,408) in view of Murai et al. (US 4,560,807),  Beckers et al. (WO 2015/193179 A1) and Foster et al. (“A geometric solution to the largest-free-sphere problem in zeolite frameworks”, Microporous and Mesoporous Materials, Vol. 90, pp. 32-38, 2006).
Woodhouse disclose a process for preparing dimethyl ether comprising the dehydration of methanol in the presence of a suitable dehydration catalyst (see entire disclosure, in particular column 1, line 21 to column 3, line 48 and claim 4).   The reaction should be conducted at a temperature of approximately 175-500°C (see column 3, lines 34-37).   The process is carried out as a heterogeneously vapor phase process (see column 1, lines 21-31).  The recovered methanol is returned to the system 
Woodhouse differs from the instant invention in that Woodhouse is silent about the presence of methyl formate in the methanol, in particular having the claimed molar ratios and amounts.
Murai et al. disclose that in the process of U.S. Pat. No 2,014,408 (Woodhouse) it was found that as the recovered methanol is recycled and reused, impurities having boiling points in between dimethyl ether and methanol, for instance methyl formate, gradually accumulate, and it has been found also that such accumulation of the impurities can reach a level as high as 20% or higher (see column 1, line 35 to column 2, line 5).  It is disclosed that this phenomenon appears even when high purity methanol is used as the starting material.  This tendency is accelerated when by-product methanol is used as the starting material.  Thus, inclusion of impurities in the dimethyl ether product is unavoidable (see column 2, lines 5-10).
One having ordinary skill in the art would have found it obvious that methyl formate is present in the methanol feed to the dehydration process of Woodhouse, in particular in the recycled methanol, that falls within the claimed molar ratio and amounts, since Murai et al. disclose that in the process of U.S. Pat. No 2,014,408 (Woodhouse) it was found that as the recovered methanol is recycled and reused, impurities having boiling points in between dimethyl ether and methanol, for instance methyl formate, gradually accumulate, and it has been found also that such accumulation of the impurities can reach a level as high as 20% or higher and that this phenomenon appears even when high purity methanol is used as the starting material.   
Woodhouse disclose the invention as described above but differ from the instant claims in that although Woodhouse disclose that any suitable dehydration catalyst may be used (see column 1, lines 21-23 and column 3, lines 46-7) it is not required that the catalyst is at least one solid Bronsted acid catalyst selected from aluminosilicate zeolite which have a maximum free sphere diameter of greater than 3.67 Angstroms, in particular those disclosed in claims 9 and 10, and heteropolyacids, in particular a silicotungstic acid as disclosed in claim 12.  
Beckers et al. disclose that heteropolyacids, such as silicotungstic acids, and solid Bronsted acids are suitable dehydration catalysts for the dehydration of methanol to dimethyl ether (see page 6, line 8 to page 8, line 12; page 9, lines 9-11; page 16, line 31 to page 18, line 4).  The zeolites employed as catalysts include those having a 2-dimensional or 3-dimensional channel system and possess at least one channel which has a 10-membered ring, such as FER, MFI, MFS and NES (see page 6, lines 15-17 and page 7, lines 17-30).   The zeolite may be of the H-form and include a binder (see page 7, line 31 to page 8, line 12).  Beckers et al. disclose that if desired zeolites of MOR or FAU (i.e., zeolite Y) may be employed as the catalyst in the dehydration-hydrolysis reaction (see page 17, lines 13-16).  

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use any known dehydration catalyst in the dehydration process of Woodhouse, including the heteropolyacids and zeolites known to be effective for the dehydration of methanol to dimethyl ether as disclosed by Beckers et al. with a reasonable expectation of success, including those having a maximum free sphere diameter of greater than 3.67 Angstroms as disclosed by Foster et al., absent a showing of unexpected results.  
The results presented by the Applicants were not sufficient to avoid a rejection of the claims under 35 USC 103 because the applicants have not shown that the results obtained are unexpected.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699